GARYM. GAERTNER, Presiding Judge.
Appellants, Gary Pitzer and Mary Ellen Pitzer, (“appellants”), appeal the judgment of the Circuit Court of St. Louis County, denying their motion to dismiss. We dismiss for lack of appellate jurisdiction.
On September 16, 1997, respondent, Richard Halbman, (“respondent”), filed a three count petition against appellants for “suit on note.” Prior to trial, respondent dismissed the third count. On July 31, 1998, appellants filed a motion to dismiss respondent’s petition as barred by statute of limitation under section 516.120(1), RSMo.1994. On October 14, 1998, the appellants’ motion to dismiss was overruled by the trial court and the matter proceeded to a jury trial. On May 24, 1999, the trial court entered its judgment in favor of the respondent, in accordance with the jury’s verdict. Appellants’ subsequent motion for a new trial was denied, after a hearing, by the trial court on July 9, 1999. Appellants appeal.
Appellants raise one point on appeal. In their sole point, appellants argue the trial court erred in overruling their motion to dismiss respondent’s petition because respondent’s petition was barred by the statute of limitations.
We have previously held that the trial court’s denial of either a motion to dismiss or a motion for summary judgment is not a final judgment and therefore, is not reviewable. Reis v. Peabody Coal Co., 935 S.W.2d 625, 632 (Mo.App. E.D.1996). See also, Reben v. Wilson, 861 S.W.2d 171, 175 (Mo.App. E.D.1993). Accordingly, we decline to review appellants’ appeal of the denial of their motion to dismiss respondent’s petition.
*197Based on the foregoing, appellants’ appeal of the denial of their motion to dismiss respondent’s petition is dismissed.
PAUL J. SIMON, J., and JAMES R. DOWD, J., concur.